Fourth Court of Appeals
                               San Antonio, Texas
                                    January 26, 2018

                                  No. 04-17-00646-CR

                                  Gilbert CISNEROS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 365th Judicial District Court, Dimmit County, Texas
                         Trial Court No. 15-10-03043-DCRAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED IN PART.
The appellant’s brief is due on February 20, 2018.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court